Appeal from a judgment of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered May 13, 2005. The judgment was entered in favor of defendant COR Route 5 Company, LLC and against plaintiff in the amount of $23,333.35 upon an order, which granted that part of defendants’ cross motion for summary judgment on the counterclaim.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Fresent—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.